FILED
                            NOT FOR PUBLICATION                              JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30260

               Plaintiff - Appellee,             D.C. No. 1:11-cr-30035-PA

  v.
                                                 MEMORANDUM *
THOMAS WILLIAM CRIMMINS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Thomas William Crimmins appeals from the district court’s judgment and

challenges the 480-month sentence imposed following his guilty-plea conviction

for four counts of mailing child pornography, in violation of 18 U.S.C.

§ 2252A(a)(1); four counts of distributing child pornography, in violation of 18

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 2252A(a)(2), (b)(1); and two counts of possession of child pornography,

in violation of 18 U.S.C. §§ 2252A(a)(5) and 2256(8). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Crimmins contends that his sentence is substantively unreasonable. We

review for abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

The 480-month sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

nature and circumstances of the offense. See id.

      To the extent that Crimmins contends that the district court procedurally

erred at sentencing, the record supports the district court’s conclusion regarding

Crimmins’s dangerousness and the court adequately explained the sentence.

      AFFIRMED.




                                          2                                    12-30260